EX-99.B4.g. Investment Options Contract Schedules S40847 Income Protector Investment Options Contract Schedule This Contract Schedule forms a part of the Base Contract to which it is attached and is effective on the Rider Effective Date.This Contract Schedule replaces any previously issued Investment Options Contract Schedule until termination of the Income Protector Rider. Owner:[John Doe]Contract Number:[??687456] [Joint Owner:[Jane Doe]]Issue Date:[04/15/10] Annuitant:[John Doe]Scheduled Annuity Date:[04/15/65] Allocation Guidelines: [1.Currently, you can select up to [15] of the Investment Options. 2.Allocations must be made in whole percentages.] Investment Options: Variable Account:[Allianz Life Variable Account B] [AZL Money Market Fund AZL MVP Balanced Index Strategy Fund AZL MVP BlackRock Global Allocation Fund AZL MVP Franklin Templeton Founding Strategy Plus Fund AZL MVP Fusion Balanced Fund AZL MVP Fusion Moderate Fund AZL MVP Growth Index Strategy Fund AZL MVP Invesco Equity and Income Fund Franklin Income Securities Fund Franklin U.S. Government Fund PIMCO VIT All Asset Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT Global Multi-Asset Managed Volatility Portfolio PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio PIMCO VIT Unconstrained Bond Portfolio Templeton Global Bond Securities Fund] S40847[Income Pro] S40851 Income Focus Investment Options Contract Schedule This Contract Schedule forms a part of the Base Contract to which it is attached and is effective on the Rider Effective Date.This Contract Schedule replaces any previously issued Investment Options Contract Schedule until termination of the Income Focus Rider. Owner:[John Doe]Contract Number:[??687456] [Joint Owner:[Jane Doe]]Issue Date:[04/15/10] Annuitant:[John Doe]Scheduled Annuity Date:[04/15/65] Allocation Guidelines: [1.Currently, you can select up to [15] of the Investment Options. 2.Allocations must be made in whole percentages.] Investment Options: Variable Account:[Allianz Life Variable Account B] [AZL MVP Balanced Index Strategy Fund AZL MVP BlackRock Global Allocation Fund AZL MVP Franklin Templeton Founding Strategy Plus Fund AZL MVP Fusion Balanced Fund AZL MVP Fusion Moderate Fund AZL MVP Growth Index Strategy Fund AZL MVP Invesco Equity and Income Fund PIMCO VIT Global Multi-Asset Managed Volatility Portfolio] S40851[Income Focus] S40856 Investment Protector Investment Options Contract Schedule This Contract Schedule forms a part of the Base Contract to which it is attached and is effective on the Rider Effective Date. This Contract Schedule replaces any previously issued Investment Options Contract Schedule until termination of the Investment Protector Rider. Owner:[John Doe]Contract Number:[??687456] [Joint Owner:[Jane Doe]]Issue Date:[04/15/10] Annuitant:[John Doe]Scheduled Annuity Date:[04/15/65] Allocation Guidelines: [1.Currently, you can select up to [15] of the Investment Options. 2.Allocations must be made in whole percentages.] Investment Options: Variable Account:[Allianz Life Variable Account B] [Equity group Investment Options AZL Balanced Index Strategy Fund AZL BlackRock Capital Appreciation Fund AZL Columbia Mid Cap Value Fund AZL Davis New York Venture Fund AZL Dreyfus Equity Growth Fund AZL Eaton Vance Large Cap Value Fund AZL Franklin Templeton Founding Strategy Plus Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Moderate Fund AZL Fusion Growth Fund AZL Gateway Fund AZL Growth Index Strategy Fund AZL International Index Fund AZL Invesco Equity And Income Fund AZL Invesco Growth And Income Fund AZL Invesco International Equity Fund AZL JPMorgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Mid Cap Index Fund AZL Morgan Stanley Mid Cap Growth Fund AZL S&P 500 Index Fund BlackRock Global Allocation V.I. Fund FIDELITY VIP FundsManager 50% Portfolio FIDELITY VIP FundsManager 60% Portfolio Franklin Income Securities Fund Mutual Shares Securities Fund PIMCO EQS Pathfinder Portfolio PIMCO VIT All Asset Portfolio PIMCO VIT Global Multi-Asset Portfolio Templeton Growth Securities Fund] [Fixed Income group Investment Options AZL Money Market Fund Franklin High Income Securities Fund Franklin U.S.Government Fund PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Advantage Strategy Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT High Yield Portfolio PIMCO VIT Real Return Portfolio PIMCO VIT Total Return Portfolio PIMCO VIT Uncontstrained Bond Portfolio Templeton Global Bond Securities Fund] S40856[Invest Pro] MAXIMUM ALLOWABLE ALLOCATION TABLE Maximum Allowable Allocation to Investment Options inthe Equity group based on the number of years* to the Initial Target Value Date and the comparison of Contract Value (CV) to the Target Value (TV) No. of years* to the Initial Target Value Date [CV 94%+ of TV CV 88% to < 94% of TV CV 82% to < 88% of TV CV 76% to < 82% of TV CV 70% to < 76% of TV CV 64% to < 70% of TV CV 58% to < 64% of TV CV 52% to < 58% of TV CV 46% to < 52% of TV CV 40% to < 46% of TV CV 34% to < 40% of TV CV 28% to < 34% of TV CV 22% to < 28% of TV CV 16% to < 22% of TV CV 10% to < 16% of TV CV 4% to < 10% of TV CV < 4% of TV] 33+ [95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 32 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 31 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 30 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 29 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 28 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 27 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 26 95% 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 25 95% 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 24 95% 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 23 95% 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 22 95% 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 21 95% 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 20 95% 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 19 95% 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 18 95% 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 17 95% 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 16 90% 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 15 85% 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 14 80% 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 13 75% 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 12 70% 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 11 65% 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10 60% 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 9 55% 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 8 50% 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 7 45% 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 6 40% 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 5 35% 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 4 30% 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 3 25% 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 2 20% 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 1 15% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 0 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10% 10%] * We round the number of years until the Initial Target Value Date up to the next whole number. S40856[Invest Pro] S40860 Investment Options Contract Schedule Owner:[John Doe]Contract Number:[??687456] [Joint Owner:[Jane Doe]]Issue Date:[04/15/10] Annuitant:[John Doe]Scheduled Annuity Date:[04/15/65] Allocation Guidelines: [1.Currently, you can select up to [15] of the Investment Options. 2.Allocations must be made in whole percentages.] Investment Options: Variable Account:[Allianz Life Variable Account B] [AZL Balanced Index Strategy Fund AZL Fusion Balanced Fund AZL Fusion Conservative Fund AZL Fusion Growth Fund AZL Fusion Moderate Fund AZL Growth Index Strategy Fund AZL Allianz AGIC Opportunity Fund AZL BlackRock Capital Appreciation Fund AZL International Index Fund AZL Mid Cap Index Fund AZL S&P 500 Index Fund AZL Small Cap Stock Index Fund BlackRock Global Allocation V.I. Fund AZL Columbia Mid Cap Value Fund AZL Columbia Small Cap Value Fund AZL Davis New York Venture Fund Davis VA Financial Portfolio AZL Dreyfus Research Growth Fund AZL Eaton Vance Large Cap Value Fund AZL Federated Clover Small Value Fund Fidelity VIP FundsManager 50% Portfolio Fidelity VIP FundsManager 60% Portfolio AZL Franklin Templeton Founding Strategy Plus Fund Franklin High Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund Mutual Shares Securities Fund Templeton Growth Securities Fund AZL Gateway Fund AZL Invesco Equity and Income Fund AZL Invesco Growth and Income Fund AZL Invesco International Equity Fund AZL JPMorgan International Opportunities Fund AZL JPMorgan U.S. Equity Fund AZL MFS Investors Trust Fund AZL Morgan Stanley Global Real Estate Fund AZL Morgan Stanley Mid Cap Growth Fund AZL Oppenheimer Discovery Fund PIMCO EqS Pathfinder Portfolio PIMCO VIT CommodityRealReturn Strategy Portfolio PIMCO VIT Emerging Markets Bond Portfolio PIMCO VIT Global Bond Portfolio (Unhedged) PIMCO VIT Global Multi-Asset Portfolio AZL Schroder Emerging Markets Equity Fund] S40860
